         Case 1:19-cr-10452-NMG Document 38 Filed 06/17/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA )
                         )
     v.                  )                    19 – CR – 10452 – NMG
                         )
EDWARD ROBERT REZENDES )



                              MOTION TO FILE UNDER SEAL

       Counsel for the defendant in the above captioned matter hereby moves this Honorable

Court for leave to file his sentencing memorandum under seal.

       As grounds for this motion counsel states that the document contains sensitive

information that should not be part of the public record.

                                              EDWARD ROBERT REZENDES
                                              By his Attorney,

                                              /s/ Oscar Cruz, Jr.
                                              Oscar Cruz, Jr.
                                              BBO #630813
                                              Federal Defender Office
                                              (Temporary Mailing Address)
                                              P.O. Box 51268
                                              Boston, MA 02205
                                              (617) 223-8061


                                      Certificate of Service


       I hereby certify that the foregoing document was served upon all parties as indicated on
the Notice of Electronic Filing (NEF) on June 17, 2020.


                                              /s/ Oscar Cruz, Jr.
                                              Oscar Cruz, Jr.



                                                 1
